Citation Nr: 1032493	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbosacral strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spontaneous pneumothorax with persistent air leak, status post 
right thoracotomy, giant bullous disease, and chronic obstructive 
pulmonary disease, claimed as lung condition due to asbestosis 
exposure.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a mental disorder other 
than posttraumatic stress disorder (PTSD), to include depression.


REPRESENTATION

Appellant represented by:	Clayte Binion


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 
1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
from September 2006 and February 2008 rating decisions by the 
above Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for PTSD and a 
mental disorder to include depression are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required by the appellant.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's low back 
disorder is related to active service, nor was arthritis of the 
back manifested during or within one year after his separation 
from active service.

2.  The competent and probative evidence preponderates against a 
finding that the Veteran has a current bilateral hearing loss 
disability which is due to any incident or event in active 
military service; and against a finding that sensorineural 
hearing loss, as an organic disease of the nervous system, was 
manifested to a compensable degree within one year after 
separation from active duty service.

3.  An unappealed July 2003 rating decision denied service 
connection for spontaneous pneumothorax with persistent air leak, 
status post right thoracotomy, giant bullous disease, and chronic 
obstructive pulmonary disease, claimed as lung condition due to 
asbestosis exposure.

4.  The evidence associated with the claims file subsequent to 
the July 2003 decision denying service connection for spontaneous 
pneumothorax with persistent air leak, status post right 
thoracotomy, giant bullous disease, and chronic obstructive 
pulmonary disease, claimed as lung condition due to asbestosis 
exposure, was not previously submitted for consideration, but 
does not relate to an unestablished fact necessary to establish 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.  

5.  An unappealed May 2004 rating decision denied service 
connection for PTSD.

6.  The evidence associated with the claims file subsequent to 
the May 2004 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The Veteran's low back disorder was not incurred in or 
aggravated by service, and arthritis of the back may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  The July 2003 rating decision, which denied a request to 
reopen a claim of entitlement to service connection for 
spontaneous pneumothorax with persistent air leak, status post 
right thoracotomy, giant bullous disease, and chronic obstructive 
pulmonary disease, claimed as lung condition due to asbestosis 
exposure, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.302 (2009).  

4.  The evidence received subsequent to the July 2003 rating 
decision is not new and material, and the claim for service 
connection for spontaneous pneumothorax with persistent air leak, 
status post right thoracotomy, giant bullous disease, and chronic 
obstructive pulmonary disease, claimed as lung condition due to 
asbestosis exposure, is not reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

5.  The May 2004 rating decision, which denied service connection 
for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.302 (2009).  

6.  The evidence received subsequent to the May 2004 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
attorney of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice and, 
as discussed below, the Board has found none.

In March 2006 and November 2007, VA sent the Veteran a letter 
informing him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his claims 
under the VCAA.  The letters explained why his claims were 
previously denied, stated that new and material evidence would be 
necessary in order to reopen the claims, and advised the Veteran 
as to what issues the new and material evidence should address.  
The letters informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claims, such as 
medical records, employment records, or records from other 
Federal agencies.  The Veteran was advised that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in his possession to the RO.  A 
separate March 2006 letter, as well as the November 2007 letter, 
describes how VA determines disability ratings and effective 
dates.

The Board finds that the contents of the March 2006 and November 
2007 letters satisfied the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist, including the requirements set forth by the Court in 
Dingess and Kent, supra.  In addition, the September 2006 and 
February 2008 rating decisions, December 2006, March 2007 and May 
2008 SOCs, and July 2007, May 2008, and October 2009 SSOCs 
explained the basis for the RO's action, and the SOCs and SSOCs 
provided him with an additional 60-day period to submit more 
evidence.

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his attorney has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

With regard to the duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Dallas and New Orleans VA Medical Centers (VAMCs), Social 
Security Administration (SSA) records, and private treatment 
records.  In addition, the Veteran was afforded VA examinations 
with regard to his hearing loss and lumbosacral strain claims.  

The Board finds that a VA examination is not necessary with 
regard to the Veteran's lung condition claim.  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

With regard to the Veteran's claim for a lung disorder, there is 
evidence of a current disability, but no medical evidence 
suggests that the current disability began in, or is related to, 
active service.  Moreover, as discussed below, new and material 
evidence has not been presented with regard to the lung claim, 
and the claim may not be reopened.  Accordingly, an examination 
is not required, even under the low threshold of McLendon.  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, with the exception of the issues addressed in the 
remand portion of the decision below, no useful purpose would be 
served in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional burdens 
on VA, with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such remands 
are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claims

A.  Lumbosacral Strain

In October 2003, the Veteran raised a claim of entitlement to 
service connection for a lumbosacral strain.  This claim was 
denied in a May 2004 rating decision by the New Orleans RO.  The 
Veteran did not file a timely appeal.  Consequently, the May 2004 
rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  

In December 2005, the Veteran filed a request to reopen his claim 
for service connection for a lumbosacral strain.  The claim was 
denied in a September 2006 rating decision that is the subject of 
the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claim is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO addressed the lumbosacral strain claim on 
the merits in its September 2006 rating decision.  However, the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its merits.  
Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of 
the manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material evidence 
has been presented.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (eliminating the previous 
requirement of a well-grounded claim).

The evidence of record at the time of the last final May 2004 
rating decision denying the Veteran's claim of entitlement to 
service connection for a lumbosacral strain included STRs and 
treatment records from the New Orleans VAMC.

The Veteran's STRs showed that he was treated for a lumbosacral 
strain during active service.  However, subsequent in-service 
physical examinations were normal, as were X-rays taken in 
January 1981.  Moreover, treatment records from the VAMC were 
negative for any treatment or diagnosis of a lumbosacral strain.  

Based on the above evidence, the claim was denied.  Specifically, 
the RO in May 2004 determined that the in-service strain had 
resolved prior to separation, and that there was no evidence of a 
current disability.  
 
Evidence added to the record since the time of the last final 
denial in May 2004 includes updated treatment records from the 
New Orleans VAMC, treatment records from the Dallas VAMC, SSA 
records, testimony of the Veteran at a June 2007 Decision Review 
Officer (DRO) hearing, and a November 2007 VA examination with a 
January 2008 addendum.

Treatment records from the Dallas VAMC show current diagnoses and 
treatment for low back problems.  Additionally, the VA examiner 
provided an opinion with regard to whether the current low back 
disorder was related to the low back problems the Veteran had 
during service.

The evidence added to the record since the previous May 2004 
denial constitutes new and material evidence.  It addresses the 
existence of a current disability and nexus, which are 
unestablished facts necessary to substantiate the claim.  
Further, it is not redundant, as there have been no previous 
records containing a evidence of a current disability or its 
relationship to active service.  Finally, it does raise a 
reasonable possibility of substantiating the lumbosacral strain 
claim.  Therefore, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the claim is 
reopened.  

Because the RO considered the merits of the underlying service 
connection claim in the September 2006 rating decision that is 
part of the pending appeal, the Board may proceed with appellate 
review at this time without prejudicing the Veteran.  See 
Bernard, 4 Vet. App. at 393-94 (1993).  

B.  Hearing Loss

In October 2003, the Veteran raised a claim of entitlement to 
service connection for bilateral hearing loss.  This claim was 
denied in a May 2004 rating decision by the New Orleans RO.  The 
Veteran did not file a timely appeal.  Consequently, the May 2004 
rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  

In December 2005, the Veteran filed a request to reopen his claim 
for service connection for bilateral hearing loss.  The claim was 
denied in a September 2006 rating decision that is the subject of 
the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claim is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO did not address the hearing loss claim on 
the merits in its September 2006 rating decision.  However, as 
above, the Board must address the preliminary question of whether 
a previously denied claim should be reopened before considering 
the underlying claim on its merits.  Barnett, 8 Vet. App. at 4, 
(1995), aff'd, Barnett, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the issue, 
the initial question before the Board is whether new and material 
evidence has been presented.  

The requirements for new and material evidence have been 
discussed above.  The evidence of record at the time of the last 
final May 2004 rating decision denying the Veteran's claim of 
entitlement to service connection for hearing loss included STRs, 
treatment records from the New Orleans VAMC, and an April 2004 VA 
examination.

A significant shift in hearing acuity was detected during service 
in August 1974.  However, the recorded hearing acuity was still 
within normal limits.  Moreover, a November 1980 audiological 
examination noted decibel loss of 5 or less in all ranges.  VAMC 
records were negative for any report of or treatment for hearing 
loss.  The April 2004 VA examination, however, showed mild to 
moderately severe sensorineural hearing loss bilaterally.  

Based on the above evidence, the claim was denied.  Specifically, 
the RO in May 2004 determined that there was no evidence showing 
a nexus between the current hearing loss disability and active 
service.  
 
Evidence added to the record since the time of the last final 
denial in May 2004 includes updated treatment records from the 
New Orleans VAMC, treatment records from the Dallas VAMC, 
testimony from the Veteran at a June 2007 DRO hearing, and a 
November 2007 VA examination.  

VAMC records show current treatment for bilateral hearing loss, 
including fitting for hearing aids.  The November 2007 VA 
examiner was unable to provide an opinion as to whether the 
current hearing loss was related to active service without resort 
to speculation.

The evidence added to the record since the previous May 2004 
denial constitutes new and material evidence.  It addresses the 
existence of a nexus between the current hearing loss and active 
service, which is an unestablished fact necessary to substantiate 
the claim.  Further, it is not redundant, as there have been no 
previous records containing an opinion regarding nexus.  Finally, 
it does raise a reasonable possibility of substantiating the 
hearing loss claim.  Therefore, the Board finds that the criteria 
under 38 C.F.R. § 3.156(a) have been satisfied, and the claim is 
reopened.  

Although the RO did not consider the merits of the underlying 
service connection claim in the September 2006 rating decision 
that is part of the pending appeal, the Board finds that no 
prejudice will result in proceeding with appellate review, as the 
reasons for denial were discussed in the rating decision as well 
as the subsequent SOC and SSOCs.  Thus, the Board may proceed 
with appellate review at this time without prejudicing the 
Veteran.  See Bernard, 4 Vet. App. at 393-94 (1993).  

C.  Lung Disorder

In 2003, the Veteran raised a claim of entitlement to service 
connection for a lung condition.  This claim was denied in a July 
2003 rating decision by the New Orleans RO.  The Veteran did not 
file a timely appeal.  Consequently, the July 2003 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  

In April 2007, the Veteran filed a request to reopen his claim 
for service connection for a lung disorder.  The claim was denied 
in a February 2008 rating decision that is the subject of the 
instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claim is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO did not address the lung condition claim 
on the merits in its February 2008 rating decision.  However, as 
above, the Board must address the preliminary question of whether 
a previously denied claim should be reopened before considering 
the underlying claim on its merits.  Barnett, 8 Vet. App. at 4, 
(1995), aff'd, Barnett, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the issue, 
the initial question before the Board is whether new and material 
evidence has been presented.  

The requirements for new and material evidence have been 
discussed above.  The evidence of record at the time of the last 
final July 2003 rating decision denying the Veteran's claim of 
entitlement to service connection for a lung disorder included 
STRs, service personnel records, and outpatient treatment records 
from the New Orleans VAMC.

The Veteran's STRs were negative for any manifestation of lung or 
respiratory problems.  Records from the VAMC showed he was 
diagnosed with a spontaneous pneumothorax with a persistent air 
leak, giant bullous disease, and chronic obstructive pulmonary 
disease in October 2002, and that he underwent a right 
thoracotomy later that month.  However, there were no opinions 
suggesting that the pneumothorax was related to active service, 
nor was there any evidence of asbestos exposure.  

Based on the above evidence, the claim was denied.  Specifically, 
the RO in July 2003 determined that there was no evidence showing 
a nexus between the current lung condition and active service, 
nor was there any evidence of asbestos exposure in active 
service.  
 
Evidence added to the record since the time of the last final 
denial in July 2003 includes updated treatment records from the 
New Orleans VAMC, and treatment records from the Dallas VAMC. 

Although the VAMC records show follow-up treatment for the 
Veteran's pneumothorax and other pulmonary conditions, there were 
no nexus opinions provided in the newly submitted records.  
Moreover, there remains a lack of any evidence showing that the 
Veteran was exposed to asbestos during active service.  

The evidence added to the record since the previous denial in 
July 2003 does not constitute new and material evidence.  It does 
not address the existence of a nexus between the current 
disability and active service, which is an unestablished fact 
necessary to substantiate the claim.  Further, it is redundant, 
because it shows ongoing treatment for the current lung disorder 
and does not contain any new contentions by the Veteran.  
Finally, it does not raise a reasonable possibility of 
substantiating the lung condition claim.  Therefore, the Board 
finds that the criteria under 38 C.F.R. § 3.156(a) have not been 
satisfied, and the claim cannot be reopened.  

D.  PTSD

In October 2003, the Veteran raised a claim of entitlement to 
service connection for PTSD.  This claim was denied in a May 2004 
rating decision by the New Orleans RO.  The Veteran did not file 
a timely appeal.  Consequently, the May 2004 rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In December 2005, the Veteran filed a request to reopen his claim 
for service connection for PTSD.  The claim was denied in a 
September 2006 rating decision that is the subject of the instant 
appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claim is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO addressed the PTSD claim on the merits in 
its September 2006 rating decision.  However, as above, the Board 
must address the preliminary question of whether a previously 
denied claim should be reopened before considering the underlying 
claim on its merits.  Barnett, 8 Vet. App. at 4, (1995), aff'd, 
Barnett, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of 
the manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material evidence 
has been presented.  

The requirements for new and material evidence have been 
discussed above.  The evidence of record at the time of the last 
final May 2004 rating decision denying the Veteran's claim of 
entitlement to service connection for PTSD included service 
treatment records (STRs), service personnel records, and 
outpatient treatment records from the New Orleans VAMC.

Treatment records from the VAMC did show a diagnosis of PTSD made 
by a clinical psychologist in June 2003.  However, the Veteran's 
STRs were negative for any manifestation or diagnosis of any 
mental disorder, including PTSD.  Moreover, his service records 
did not document the Veteran's claimed stressors, nor did the 
records show that he served in Vietnam or Thailand, where he 
contended the stressors occurred.  The Veteran did not submit a 
Posttraumatic Stress Disorder Questionnaire as requested by the 
RO.  

Based on the above evidence, the claim was denied.  Specifically, 
the RO in May 2004 determined that the Veteran's claimed 
stressors had not been verified and thus, there was no nexus 
between the Veteran's PTSD and active service.  

Evidence added to the record since the time of the last final 
denial in May 2004 includes updated outpatient treatment records 
from the New Orleans VAMC, treatment records from the Dallas 
VAMC, letters from staff psychiatrists at both the New Orleans 
and Dallas VAMCs, letters from the Veteran with more detailed 
information regarding his claimed stressors, a Formal Finding by 
VA regarding a lack of information required to verify the 
Veteran's stressors, and SSA records.

The SSA records show that the Veteran was awarded Social Security 
Disability (SSD) benefits in part due to his diagnoses of PTSD 
and major depression.  Various items of correspondence from the 
Veteran provided additional detail regarding his claimed 
stressors.  Moreover, the letters from the Veteran's staff 
psychiatrist at the Dallas VAMC suggest that his PTSD is related 
to experiences he had in the military, as do treatment records 
from the VAMC.  

The evidence added to the record since the previous May 2004 
denial constitutes new and material evidence.  It addresses the 
existence of a nexus between the Veteran's PTSD and active 
service, as well as the occurrence of the Veteran's claimed 
stressors, which are unestablished facts necessary to 
substantiate the claim.  Further, it is not redundant, as there 
have been no previous records containing a suggestion of a nexus 
between the Veteran's PTSD and active service, nor have the 
details regarding the claimed stressors been provided before.  
Finally, it does raise a reasonable possibility of substantiating 
the PTSD claim.  Therefore, the Board finds that the criteria 
under 38 C.F.R. § 3.156(a) have been satisfied, and the claim is 
reopened.  

As discussed in the introduction, The Board will address the 
underlying issue of entitlement to service connection for 
headaches in the REMAND portion of this decision.


III.  Service Connection on the Merits

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as organic diseases of the nervous system (e.g., 
sensorineural hearing loss), become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

As to the hearing-loss claim, for purposes of applying VA laws, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, and 
4000 hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, and 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  VA regulations, however, do not 
preclude service connection for a hearing loss which first met 
VA's definition of disability after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Further, where a current disability 
due to hearing loss is present, service connection can be granted 
for a hearing loss disability where the veteran can establish a 
nexus between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

1.  Lumbosacral Strain

The Veteran contends his current lumbosacral disorder is related 
to his back problems in active service.  His July 1972 enlistment 
examination report does not document any current or prior back 
problems.  However, in September 1974, the Veteran reported back 
pain when he woke up in the morning.  There was tenderness at L5 
or S1 and mild spasms of the paravertebral muscles.  The Veteran 
had full range of motion and straight leg raising was negative.  
The doctor assessed a low back strain, muscular in nature, and 
ordered bed rest and prescribed medication.  He also referred the 
Veteran to an orthopedist and ordered X-rays.  The X-rays showed 
straightening of the back secondary to muscle spasm and 
retrolisthesis at L5 on S1 of the first degree, which can be a 
cause of low back pain.  No other significant abnormalities were 
seen.  

In October 1974, the Veteran was seen by an orthopedist who 
assessed mild low back pain that was manifested only by an X-ray 
finding of retrolisthesis.  The doctor recommended exercises, but 
gave the Veteran no physical profile restrictions.  

There is no documentation of treatment for the low back until 
June 1979, when the Veteran reported low back pain along with 
cold symptoms.  However, the pain turned out to be related to a 
lipoma on the lumbar area of the back, which was subsequently 
excised.  

In March 1980, the Veteran fell on a skating rink and landed on 
his back.  The right side of his back was spastic.  The doctor 
assessed a lumbar strain, prescribed medication, and placed the 
Veteran on limited duty for almost a week.

A November 1980 periodic medical examination report does not 
indicate any back problems (aside from the excised lipoma), and 
states there was no other significant history since the last 
examination in 1972.

In January 1981 (the note is presumably mistakenly dated in 
January 1982, after the Veteran was discharged), the Veteran 
complained of back pain after lifting a child at home and feeling 
his back "pop."  He was unable to bend over, and range of 
motion was decreased.  The doctor assessed mechanical low back 
pain secondary to lifting and prescribed bed rest and heat.  An 
X-ray of the lumbosacral spine showed no evidence of fracture or 
dislocation, and the bones and joints that were visualized were 
essentially normal.  A note from later that month indicates the 
Veteran's back was much improved, his range of motion was better, 
and he ambulated without difficulty.  The doctor assessed a 
resolving back strain and took him off limited duty.  

There does not appear to be a separation examination report in 
the claims file, but there is no indication that the Veteran 
sought further treatment for his low back while in service.

Following separation from service, the Veteran testified at the 
June 2007 DRO hearing that he was uncertain as to when he first 
sought treatment again for his low back pain.  An MRI of the 
lumbar spine taken in January 2003 to assess a lipoma revealed 
desiccation and mild degenerative disc changes at L5-S1 with no 
significant spinal canal or neural foramina narrowing.  However, 
there is no indication that he was having back pain other than 
that associated with the lipoma.  

The first documentation of post-service treatment for back pain 
is a May 2007 Dallas VAMC treatment note.  The Veteran was 
assessed with left greater than right S1 radiculopathy, improved 
but not resolved.  Physical examination revealed spinous process 
tenderness and sciatic notch tenderness.  The doctor recommended 
physical therapy.  At the initial physical therapy evaluation, a 
diagnosis of lumbosacral neuritis was noted, and the Veteran 
complained of pain in the lumbosacral area with pain going down 
his legs.  He stated the pain began in the 1970s.  A subsequent 
physical therapy note from August 2007 indicates the Veteran's 
pain had decreased after a steroid injection.    

The Veteran was afforded a VA examination in November 2007.  He 
stated his low back pain began in 1974 after performing heavy 
lifting at Carswell Air Force Base.  He stated he had no 
treatment at that time, but had difficulty with his back again in 
1979 after heavy lifting in Montana.  On that occasions, he was 
given muscle relaxants and bed rest for 2 weeks.  He complained 
of continued back pain since that time.  Currently, the pain was 
at a level of 8 out of 10 in severity at rest, and 10 out of 10 
with activity.  He had received two epidural steroid injections, 
with the most recent one being one month ago; the injections gave 
only temporary relief.  He was involved in a motor vehicle 
accident in October 2007, which aggravated his back symptoms.  
The examiner reviewed the Veteran's MRI films and assessed 
degenerative disc disease of the lumbar spine with back pain, 
left leg radiation, and moderate disability with progression.  
The examiner wrote an addendum to the examination report after 
reviewing the claims file in January 2008, wherein he noted the 
Veteran's treatment for a low back strain in 1974 and 1979.  At 
the time of his discharge, the examiner noted his examination was 
negative for current or chronic back pain.  Moreover, the 
examiner noted the Veteran's 2007 motor vehicle accident.  The 
examiner concluded that the Veteran's current back problems were 
less likely than not secondary to the back sprain documented in 
1974 and 1979.

In May 2008, the Veteran had a neurosurgery consultation for his 
back pain.  He said his back pain had begun in the 1970s after a 
fall in the military and, since that time, had progressively 
worsened.  A March 2008 lumbar MRI, which showed retrolisthesis 
of L5 over S1 and degenerative disc changes, as well as a right 
paracentral disc protrusion at L5-S1, was reviewed.  Also noted 
was a May 2008
X-ray film of the lumbar spine which showed no compression 
fractures and narrowing of the L5-S1 interspace compatible with 
degenerative disc disease.  It was noted that flexion and 
extension were limited.  The provider assessed neurogenic 
claudication and possible L5 radiculopathy with mild 
anterolisthesis of L5 over S1 which appeared to be stable.  It 
was concluded that the MRI and plain films were without clear 
justification for the Veteran's current signs and symptoms.  A 
lumbar CT-myelogram was ordered.  The scan showed mild 
retrolisthesis of L5 on S1, diffuse disc bulges at L4-L5 and L5-
S1, and no central canal stenosis.  At the time the CT scan was 
reviewed in August 2008, it was noted that the Veteran's pain was 
at a level of 9 out of 10, and that, overall, his condition was 
worse.  

Upon careful review of the evidence, the Board finds that the 
preponderance of the evidence weighs against a finding of a 
connection between the Veteran's current low back disorder and 
active service.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that low 
back arthritis was manifested during the applicable one-year 
presumptive period after separation from active military service.  
Further, there is no radiographic evidence of arthritis during 
service or within the year following his discharge.  

Next, continuity of any low back disability from service to the 
present has not been established.  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his current 
pain and other experienced symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has 
held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such as a 
diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit commented that competence 
to establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992), see also Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

In the present case, the Veteran's low back pain is found to be 
capable of lay observation, and thus his statements to the effect 
that he has had back pain since 1974 constitute competent 
evidence.  The Board must now consider the credibility of such 
evidence.  Although the STRs confirm that the Veteran treated for 
low back pain in 1974, 1980, and 1981, there is no indication 
that treatment for each incident of back pain lasted more than 1 
or 2 weeks.  Thus, his back problems appear to have resolved by 
the time of separation from service, as there is no documentation 
of ongoing treatment for the back.  

In addition, following service, there was no documentation of 
treatment for back pain until 2007, more than 25 years later.  
Therefore, although he is clearly sincere in his beliefs, in 
light of these factors, the Veteran's current statements to the 
effect that he has experienced continuous symptomatology since 
service from the in-service injury, while competent, are deemed 
not to be credible. 

Accordingly, the absence of documented complaints or treatment 
for more than 25 years following his military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 
59 (1994).  Moreover, there are no competent opinions relating 
the current low back problems to active service.  Indeed, the 
only competent medical nexus opinion is that of the November 2007 
VA examiner, and it is unfavorable.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a low back 
disorder, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra.


2.  Hearing Loss

Next, the Veteran contends his current bilateral hearing loss is 
related to noise exposure in active service.  Specifically, he 
contends that he was diagnosed with hearing loss in 1975 or 1976 
while still in active service, and that he was retrained from 
being a jet engine mechanic to being an environmental health 
specialist.  

The Veteran's DD Forms 214 indicate that his MOS was as an 
environmental health specialist for 4 years and a jet engine 
mechanic for 4 years.  

The Board acknowledges, for the purpose of the present decision, 
that exposure to some loud noise may have occurred during the 
Veteran's active service.  Indeed, such exposure is deemed to be 
consistent with the circumstances of his service.  38 U.S.C.A. 
§ 1154(a).  However, while some noise exposure is conceded, this 
alone cannot serve as a basis for a grant of service connection.  
Rather, the evidence must show that the Veteran has current 
hearing loss, consistent with VA regulations, which is a result 
of such in-service exposure.  That has not been demonstrated 
here, as will be explained below.

An audiogram conducted at the Veteran's July 1972 enlistment 
examination showed puretone thresholds of 15, 5, 5, and 30 
decibels in the right ear, and 15, 10, 5, and 35 decibels in the 
left ear at the frequencies 500, 1000, 2000, and 4000 Hz.  In 
December of that year, an audiogram showed puretone thresholds of 
5, 5, 0, 0, and 10 decibels in the right ear, and 10, 5, 0, 0, 
and 10 decibels in the left ear at the frequencies 500, 1000, 
2000, 3000, and 4000 Hz.  

Then, an August 1974 audiogram showed puretone thresholds of 25, 
15, 20, 25, and 50 decibels in the right ear, and 25, 15, 20, 25, 
and 50 decibels in the left ear at the frequencies 500, 1000, 
2000, 3000, and 4000 Hz.  It was noted that the Veteran was a jet 
engine repairman at the time.  When compared to the most recent 
audiogram, a significant hearing threshold shift was noted, and 
the Veteran was removed from all duties which involved noise 
exposure for 30 days.  The Veteran would then undergo another 
audiogram and return to duty pending four monthly trial 
exposures.  He was then retrained in environmental health.  

In October 1977, an audiogram showed puretone thresholds of 5, 0, 
5, 0, and 5 decibels in the right ear, and 5, 0, 5, 5, and 5 
decibels in the left ear at the frequencies 500, 1000, 2000, 
3000, and 4000 Hz.  A November 1980 audiogram showed puretone 
thresholds of 5, 5, 5, 5, and 5 decibels in the right ear, and 5, 
0, 5, 0, and 5 decibels in the left ear at the frequencies 500, 
1000, 2000, 3000, and 4000 Hz.  There is no separation 
examination report in the claims file.

Thus, although deficits were demonstrated at some frequencies in 
both ears during the Veteran's active service, at no time was a 
hearing loss disability at the level required for VA rating 
purposes demonstrated, and the two most recent in-service 
audiometric findings were within normal limits.  See 38 C.F.R. § 
3.385; Hensley v. Brown, supra.  

Following separation from service, the Veteran was afforded a VA 
examination in April 2004.  He reported difficulty hearing for 
approximately 30 years, as well as significant noise exposure to 
aircraft engines from 1972 to 1981 while in active service.  He 
reported no other occupational or recreational noise exposure.  
An audiogram revealed puretone thresholds of 20, 20, 30, 55, and 
60 decibels in the right ear, and 20, 20, 35, 55, and 65 decibels 
in the left ear at the frequencies 500, 1000, 2000, 3000, and 
4000 Hz.  The audiologist did not offer an opinion regarding 
whether the hearing loss was related to active service.

In July 2004, a note from the New Orleans VAMC states that the 
Veteran reported difficulty hearing and requested hearing aids.  
He stated his hearing loss began during active service in 1974.  
The results of any audiogram conducted are not included in the 
treatment note.  

A December 2004 note from the New Orleans VAMC indicates the 
Veteran was an established patient in the audiology clinic with a 
history of sensorineural hearing loss, and he was currently 
reporting decreased hearing and understanding as well as 
increased tinnitus since his last audiological examination at the 
April VA examination.  A hearing test was conducted (the 
numerical results are not included in the note), he was assessed 
with mild sensorineural hearing loss, and a hearing aid was 
recommended for the left ear.  He was fitted for a hearing aid in 
January 2005.    

The Veteran was afforded another VA examination in November 2007.  
An audiogram showed puretone thresholds of 20, 20, 5, 40, and 45 
decibels in the right ear, and 20, 20, 10, 60, and 65 decibels in 
the left ear at the frequencies 500, 1000, 2000, 3000, and 4000 
Hz.  The Veteran stated he was a jet engine mechanic during 
active service, and that he wore hearing protection while working 
with the engines.  He denied any occupational or recreational 
noise exposure as a civilian.  The examiner reviewed the 
Veteran's claims file, noting mild hearing loss at 4000 Hz 
bilaterally on his enlistment examination report of July 1972.  A 
qualifying audiogram report from December 1972 was noted, 
however, and revealed that hearing was within normal limits at 
all frequencies.  No separation audiometric examination was 
contained within the records.  The examiner commented that, 
because the initial audiometric evaluations revealed inconsistent 
results and no separation audiometric evaluation was found in the 
Veteran's medical records, an opinion regarding whether his 
hearing loss was related to active service would have to be based 
on speculation.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a finding that the Veteran's current 
hearing loss is related to active service.

With regard to the presumptive service connection provisions in 
the law for chronic diseases, the evidentiary record herein is 
negative for any manifestation of sensorineural hearing loss as 
an organic disease of the nervous system either during service or 
within the Veteran's first post-service year.  Thus, because the 
evidence fails to establish any clinical manifestations of 
hearing loss within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic disease 
are not satisfied.  

Moreover, the weight of the competent evidence preponderates 
against the finding of a connection between the Veteran's current 
hearing loss and his active military service.  The Veteran has 
submitted no medical opinion evidence in support of his claim, 
and November 2007 VA examiner stated it would be speculative to 
render such an opinion.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current hearing difficulties and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  Specifically, 
in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

The Veteran's hearing loss is found to be capable of lay 
observation, and thus his statements constitute competent 
evidence.  The Board must now consider the credibility of such 
evidence.  The STRs show a significant hearing threshold shift in 
1974, but subsequent testing in 1977 and 1980 showed hearing 
within normal limits.  Following service, there was no 
documentation of hearing loss until 2004.  While he is no doubt 
sincere in his beliefs, in light of these factors, the Veteran's 
current statements to the effect that he has experienced 
continuous symptomatology since active service, while competent, 
are not deemed to be credible.  Therefore, the absence of 
documented complaints or treatment for over 20 years following 
his military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  See 
Curry v. Brown, 7 Vet. App. 59 (1994).  Accordingly, continuity 
of symptomatology is not established by either the competent 
evidence or the Veteran's own statements.  

In this case, as to the claim for hearing loss disability, the 
weight of the competent evidence is against a grant of service 
connection.  Thus, the preponderance of the evidence is against 
the claim, and there is no reasonable doubt to resolve in the 
Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.


ORDER

The reopened claim of service connection for a lumbosacral strain 
is denied.

The reopened claim of service connection for bilateral hearing 
loss is denied.

New and material evidence having not been submitted, the request 
to reopen the claim of entitlement to service connection for 
spontaneous pneumothorax with persistent air leak, status post 
right thoracotomy, giant bullous disease, and chronic obstructive 
pulmonary disease, claimed as lung condition due to asbestosis 
exposure, is denied.  

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened and, to 
this extent only, the appeal is granted.



REMAND

As discussed above, the Veterans Claims Assistance Act of 2000 
(VCAA) enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

As much as the Board would prefer to resolve the appeal of the 
PTSD issue at this time, preliminary review reveals that the 
information in the record before us is inadequate to make an 
informed determination, and discloses a need for further 
development prior to final appellate review.  In this regard, the 
Board is of the opinion that VA's duty to assist includes 
affording the Veteran a VA examination under the facts and 
circumstances of this case.

In this case, the Veteran, who was not involved in combat, 
contends he has PTSD as a result of several in-service stressors.  
Specifically, in his June 2006 VA Form 21-0781, the Veteran 
states that, while stationed in Montana, he was a member of a 
disaster response team that responded to a missile silo incident 
in December 1977.  As a missile was preparing to launch, a fuel 
leak was discovered, and he had to go into the silo where the 
missile was to fix the leak.  Then, in December 1978, while 
stationed in Germany, he read in the newspaper and saw on 
television information regarding the Bader-Meinhof gang killings, 
and was placed on lockdown on the base for about a week with no 
means of communication with his wife or newborn daughter.  

The Veteran's service records do not document any manifestations 
of mental disorders.  Following separation from service, the 
first documentation of psychiatric treatment is a March 2003 note 
from the New Orleans VAMC.  The Veteran sought treatment for 
anger problems.  At his second mental health clinic appointment 
later that month, the Veteran wanted to know more about PTSD, as 
a friend had told him about it.  He reported having nightmares 
about situations at an air base in Vietnam where they took mortar 
fire and several of his friends were killed.  

In June 2003, the Veteran was referred for a full psychological 
evaluation to determine whether he had PTSD.  A VAMC clinical 
psychologist conducted the evaluation and assessed prolonged 
PTSD, as well as a major depressive disorder, on Axis I of the 
DSM-IV diagnosis chart.  A later December 2003 note documents a 
diagnosis of PTSD by history, but later VAMC notes reiterate the 
diagnosis of PTSD without the "by history" annotation.    

The RO denied the Veteran's claim of entitlement to service 
connection for PTSD because, although he was given a diagnosis of 
PTSD, the RO was unable to verify the Veteran's claimed 
stressors.  In order to substantiate a claim of service 
connection for PTSD, where there is no combat experience, there 
must be independent evidence to corroborate the Veteran's 
statement as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, 
by itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Further, an opinion by a mental health professional 
based upon a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

However, with regard to stressor verification, the VA regulation 
at 38 C.F.R. 3.304(f) has recently been amended by the Secretary 
of Veterans Affairs, by the addition a new paragraph which 
liberalizes, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The paragraph 
reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity"' means that 
a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

Based on the amended VA regulations, the Board finds that, 
although his stressors have not been verified, the Veteran may be 
entitled to service connection for PTSD if it is found that his 
claimed stressors are in fact contributing to his PTSD diagnosis.  
In that regard, the Board finds that a VA examination is 
necessary to determine whether the Veteran's claimed in-service 
stressors are the cause of his PTSD symptoms.  

In addition, the Board notes that the Veteran has been diagnosed 
and treated for major depressive disorder.  Recent judicial 
caselaw potentially addresses the consideration of the Veteran's 
other symptoms of mental abnormality.  The Court of Appeals for 
Veterans Claims has held that claims for service connection for 
PTSD should be considered to include claims for service 
connection for all psychiatric disabilities.  See Clemons v. 
Shinseki, 23 Vet.App. 1 (2009) (scope of mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and other information of record).

To assure the Veteran full due process, and because there are 
indications of psychiatric diagnoses other than PTSD in the file, 
the Board concludes that this matter must be remanded for a VA 
examination to assess all potential mental health diagnoses and 
for an opinion regarding whether the disorder or disorders were 
incurred in active service pursuant to the Clemons precedent.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination to determine whether the Veteran has 
PTSD as defined by the criteria in DSM-IV, based 
upon his claimed in-service stressor(s).  Any and 
all studies deemed necessary, including 
psychological examination/testing, should be 
completed.  The claims file, including a copy of 
this Remand, must be made available to the 
examiner for review in conjunction with the 
examination, and the examination report should 
reflect that such review was accomplished.  

a.  The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that any of 
the Veteran's claimed in-service 
stressor(s), which are to be accepted as 
true, is sufficient to have caused the 
current psychiatric symptoms.  The examiner 
is also requested to determine whether it 
is at least as likely as not that the 
diagnostic criteria to support a diagnosis 
of PTSD have been satisfied by both the in-
service stressor(s) and the current 
symptomatology, consistent with the 
American Psychiatric Association manual, 
DSM-IV.

b.  If the Veteran is found to have PTSD, 
the examiner is requested to identify the 
diagnostic criteria, including the specific 
stressor(s) supporting the diagnosis, and 
the current manifestations which 
distinguish that diagnosis from other 
psychiatric disorders.  

c.  If the Veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to provide an opinion 
as to whether it is at least as likely as 
not (i.e., to at least a 50/50 degree of 
probability), or unlikely (i.e., less than 
a 50/50 probability) that any currently 
diagnosed psychiatric disorder is causally 
related to the Veteran's active military 
service.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

2.  When the development requested has been 
completed, the case should again be reviewed by 
the RO on the basis of the additional evidence, 
and readjudicated in light of the holding in 
Clemons v. Shinseki, supra.  If any benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and afforded 
a reasonable opportunity to respond before the 
record is returned to the Board for further 
review.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


